UNPUBLISHED

                  UNITED STATES COURT OF APPEALS
                      FOR THE FOURTH CIRCUIT


                            No. 15-1122


JEAN ELIZABETH KAUFMAN,

                Plaintiff - Appellant,

          v.

UNITED STATES OF AMERICA,

                Defendant - Appellee.



Appeal from the United States District Court for the Southern
District of West Virginia, at Bluefield. David A. Faber, Senior
District Judge. (1:12-cv-00237)


Submitted:   May 21, 2015                     Decided:   May 26, 2015


Before MOTZ, KING, and WYNN, Circuit Judges.


Affirmed by unpublished per curiam opinion.


Jean Elizabeth Kaufman, Appellant Pro Se. John Fulton Gianola,
Stephen   Michael  Horn,   Assistant  United States Attorneys,
Charleston, West Virginia, for Appellee.


Unpublished opinions are not binding precedent in this circuit.
PER CURIAM:

     Jean Elizabeth Kaufman appeals the district court’s order

dismissing,      after    a     bench    trial,     her     civil       action     brought

pursuant to the Federal Tort Claims Act, 28 U.S.C.A. §§ 1346(b),

2671–2680     (West      2006    &   Supp.      2014).          The    district       court

dismissed Kaufman’s complaint because it found that the United

States had not waived its sovereign immunity to suit for the

claims    raised    by    Kaufman       and,   thus,     that     it    lacked     subject

matter jurisdiction over Kaufman’s claims.                      We have reviewed the

record and discern no reversible error.                     Accordingly, we affirm

for the reasons stated by the district court.                      Kaufman v. United

States,    No.     1:12-cv-00237        (S.D.W.     Va.     Jan.       7,   2015).      We

dispense    with       oral     argument       because      the    facts     and     legal

contentions      are   adequately        presented     in    the      materials      before

this court and argument would not aid the decisional process.


                                                                                 AFFIRMED




                                           2